33 N.Y.2d 721 (1973)
In the Matter of Miriam Pessel, Respondent,
v.
R. H. Macy & Co., Inc. et al., Appellants. Workmen's Compensation Board, Respondent.
Court of Appeals of the State of New York.
Argued October 11, 1973.
Decided October 23, 1973.
Anne G. Kafka for appellants.
Louis J. Lefkowitz, Attorney-General (Henriette Frieder, Ruth Kessler Toch and Daniel Polansky of counsel), for Workmen's Compensation Board, respondent.
Concur: Chief Judge FULD and Judges BURKE, BREITEL, GABRIELLI, JONES and WACHTLER. Dissent: Judge JASEN.
Order affirmed, with costs to the Workmen's Compensation Board, on the opinion at the Appellate Division.
Judge JASEN dissents and votes to reverse in the following memorandum: I would reverse the order of the Appellate Division and dismiss the claim on the ground that the record does not support a finding of "suddenness of causation" or "suddenness of result", an essential element of a compensable industrial accident. (See Matter of Greensmith v. Franklin Nat. Bank, 21 A D 2d 576, affd. 16 N Y 2d 973.)